03/23/2021



                 IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0518



                              Supreme Court Cause No. DA 20-0518

Kirsten Mull Core
Law Office of
Kirsten Mull Core, P.C.
1700 West Koch, Suite 9
Bozeman, Montana 59715
Telephone:(406)556-8485
Facsimile:(406)556-2177
                                              ** ** *

IN RE THE MARRIAGE OF,                  )
                                        )
THERESA CARBAH,                         )
                                        )              ORDER FOR EXTENSION OF TIME TO
               Petitioner and Appellee, )              FILE RESPONSE BRIEF
                                        )
     and                                )
                                        )
CHRISTOPHER CARBAH,                     )
                                        )
               Respondent and Appellant.)
                                        )


       UPON review of Unopposed Motionfor Extension ofTime to File Response Briefby counsel

for the Petitioner/Appellee, and there appearing good cause therefore,

       IT IS HEREBY ORDERED that the time to file Appellee's Response Brief is extended to the

23rd day of April 2021.

       DATED this              day of                            ,2021.



                                                           JUSTICE OF THE SUPREME
                                                           COURT OF MONTANA



CC:    Kirsten Mull Core,
       Karl Knuchel



                                                                           Electronically signed by:
                                                                              Bowen Greenwood
                                                 -I-                      Clerk of the Supreme Court
                                                                                March 23 2021